SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 1/29/2021:
Claims 1 and 4 have been amended; claims 9-11 have been newly added. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 were rejected under 35 USC 112(b) for being indefinite. Claims 1, 2, 4 and 8 were rejected under 35 U.S.C. §103 as unpatentable over US 2015/0010788 to Aria et al. in view of JP 2016-184484 to Tanaka et al. Claim 3 was rejected under 35 U.S.C. §103 as unpatentable over Aria, Tanaka and US 2016/0268608 to Nishimura et al. Claims 5-7 were rejected under 35 U.S.C. §103 as unpatentable over Aria, Tanaka and US 2016/0126543 to Ota et al. 
Claim 1 has been amended to clarify the volume ratios of the positive and negative electrodes. Amended claim 1 clearly recites a definition of the term “the total volume ratio”. This term is defined as “being a value obtained by dividing a larger value by a smaller value with respect to a total volume of a volume of the positive electrode and a volume of the negative electrode in a discharged state and a total volume of a volume of the positive electrode and a volume of the negative electrode in a charged state”.
Specifically, “(c+f) total film thickness (pm) of positive and negative electrode in discharged state” which is the sum of “(c) film thickness (pm) of positive electrode in discharged state” and “(f) film thickness (pm) of negative electrode in discharged state” in Table 1 in the specification corresponds to “a total volume of a volume of the positive electrode and a volume of the negative electrode in a discharged state” recited in amended claim 1; and “(c’+f) total film thickness (pm) of positive and negative electrode in charged state” which is the sum of “(c’) film thickness (pm) of positive electrode in charged state” and “(f) film thickness (pm) of negative electrode in charged state” in Table 1 in the specification corresponds to “a total volume of a volume of the positive electrode and a volume of the negative electrode in a charged state” recited in amended claim 1.
As such, rejections under 35 USC 112(b) have been withdrawn.
Amended claim 1 includes the feature that “a separator having one surface and the other surface; ... the positive electrode being provided on the one surface of the separator; and ... the negative electrode being provided on the other surface of the separator”. Aria, however, fails to disclose a separator. On the contrary, Aria's invention is characterized by the elimination of the need for a conventional separator component (refer to paragraphs [0010] and [0067] of Aria). In Aria, as shown in FIG. 1A, the negative electrode (40) and the positive electrode (50) are disposed 
Furthermore, Aria discloses reversible changes in volumes of the positive electrode and the negative electrode greater than or equal to 200% during charging or discharging of the electrochemical cell (refer to paragraph [0019] of Aria). So, in Aria, it is necessary to secure di so as to prevent a short between the positive electrode and the negative electrode in the case when the positive electrode and the negative electrode change in volume during charging or discharging. Therefore, there is a need to secure a large di considering the volume changes of the positive electrode and the negative electrode to fix the positive electrode and the negative electrode on the substrate.
The “total volume ratio” recited in amended claim 1 is a value obtained by dividing a larger value of (c + f) and (c'+ f) by a smaller value (c + f) and (c'+ f) (refer to paragraph [0051] in the specification). The value is calculated as 1.13 by 35.0/31.1 in Table 1, Example 1.
In Aria, since a large di is required, the volume of the entire battery becomes large, and as a result, the capacity density and energy density per volume of the entire battery decrease, so that it is not possible to obtain a large capacity density and energy density of the entire battery. In addition, the weight of the electrolyte (90) in the battery also increases because of the large di. For this reason, the weight of the entire battery increases. As a result, the capacity density and energy 
As such, the rejections under 35 USC 103 have been withdrawn and claims 1-11 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729